Title: To Thomas Jefferson from Edward Everett, 16 April 1826
From: Everett, Edward
To: Jefferson, Thomas


Dear Sir,
Washington
16. April. 1826
I have been duly favored with Your letters of the 8th and 10th of this Month. I feel very proud, that my Speech should in any degree receive your Approbation. On the subject of Slavery, I do not mean to maintain that in the Abstract, One man has a right “to appropriate to himself the faculties of Another with-out his Consent.”—But it is Another question, whether, taking things as they Are, the kind and Merciful Master, who feeds & clothes and from birth till death supports his Slave, has not a right to his obedience, in a State of Society, where a general Emancipation is allowed to be impracticable.—Be this as it may, my Remarks in the Speech have been exceedingly distasteful at home.—Nearly all, of all parties, have United to Condemn me.—Co-religionists, Co-Yankees, and whatever other Confraternity one Can belong to.—I must therefore infer, that if I have not failed in doctrine, I have in prudence.—As you have in Your letter of the 8th alluded to Your early opinions on this Subject, may I venture to ask, whether such Strong expressions as you use in the Notes on Virginia were not offensive to the citizens of the Slave-holding States.—I think if any eminent Southern politician were now to use such language, he would be all but proscribed. It is true, the revolt of San Domingo had not then taken place. May I add that, had it then taken place, I think You might not have expressed Yourself, as You did.—The Report on the Panama question made, in the name of Mr Crowinshield, was that  which I took the liberty of sending You, as drawn by myself.—I feel much indebted to You for your kindness in inviting me to Monticello. Mrs Everett and our two little children Are With me this Winter, & the inconvenience of travelling En famille, As well as our General impatience to get home after the long session, will prevent my availing myself of Your kind invitation this Year. Another session I may have it in my power. Whenever I have it in my power, not even Your Senator’s denunciation of Northern pilgrimages to Monticello, shall prevent my making one. Be pleased, Dear Sir, to Accept the assurance of my deep respect and gratitude.Edward Everett.